United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 21-1968
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Roberto Lopez Gomez

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Southern District of Iowa - Central1
                                 ____________

                          Submitted: November 3, 2021
                           Filed: November 18, 2021
                                 [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Roberto Lopez Gomez pleaded guilty to attempted enticement of a minor. See
18 U.S.C. § 2422(b). As part of the plea agreement, he waived the right to appeal


      1
        The Honorable Rebecca Goodgame Ebinger, United States District Judge
for the Southern District of Iowa.
his conviction, except for, as relevant here, ineffective assistance of counsel. An
Anders brief questions whether Gomez should have been allowed to plead guilty to
a different crime. See Anders v. California, 386 U.S. 738 (1967).

       We conclude that this issue falls squarely within the appeal waiver. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing the validity of
an appeal waiver de novo); United States v. Andis, 333 F.3d 886, 889–92 (8th Cir.
2003) (en banc) (explaining that an appeal waiver will be enforced if the appeal falls
within the scope of the waiver, the defendant knowingly and voluntarily entered into
the plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). And to the extent the brief suggests that plea counsel did a
poor job of representing Gomez during plea negotiations, a claim of this type is
“usually best litigated in collateral proceedings.” United States v. Ramirez-
Hernandez, 449 F.3d 824, 826–27 (8th Cir. 2006).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
Accordingly, we dismiss the appeal and grant counsel permission to withdraw.
                       ______________________________




                                         -2-